Filed 6/27/13 P. v. Burgess CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A137563
v.
GEOFREY BURGESS,                                                     (City & County of San Francisco
                                                                     Super. Ct. No. 211990)
         Defendant and Appellant.


         Appellant Geofrey Burgess was on felony probation for sale of marijuana. (Health
& Saf. Code, § 11360, subd. (a).) During the early morning hours of November 23,
2012, appellant and his girlfriend, the victim, were living in a tent on church property at
the corner of Geary and Franklin Streets in San Francisco. When the victim took a
blanket from appellant an argument ensued. Appellant then rolled on top of the victim
and choked her for about 45 seconds. A second, but harder choking then took place.
Eventually the appellant stopped choking the victim and rolled off of her.
         The victim went to St. Francis Hospital because her throat was hurting. However,
these were not lasting injuries. The People moved to revoke appellant’s probation based
on the assault of the victim. At the conclusion of the evidentiary hearing, the trial court
expressly stated she believed the testimony of the victim that she had been assaulted by
appellant: “I have to make a credibility call, and at this time I do find there is a willful
violation of probation.” Probation was revoked and appellant was sentenced to the
midterm of two years in state prison to be served in county jail pursuant to Penal Code
section 1170, subdivision (h)(5)(A).


                                                             1
       Counsel for appellant has filed an opening brief arguing no issues and asking this
court for an independent review of the record pursuant to People v. Wende (1979) 25
Cal.3d 436. We have conducted the requested review and conclude that there are no
arguable issues.
       Appellant was represented by counsel throughout the proceedings. He has been
informed of the opportunity to file a supplemental brief on appeal, but has not done so.
The evidence is sufficient to support the trial court’s finding of a probation violation.
There were no sentencing errors or abuse of discretion.
       The judgment is affirmed.




                                                  _________________________
                                                  REARDON, ACTING P. J.


We concur:


_________________________
RIVERA, J.


_________________________
HUMES, J.




                                              2